Citation Nr: 0424373	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  01-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, including a claim based on undiagnosed illness.  

2.  Entitlement to service connection for a left hip 
disability, including a claim based on undiagnosed illness.  

3.  Entitlement to service connection for a right knee 
disability, including a claim based on undiagnosed illness.  

4.  Entitlement to service connection for a left knee 
disability, including a claim based on undiagnosed illness.  

5.  Entitlement to service connection for a right ankle 
disability, including a claim based on undiagnosed illness




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1983 to November 
1988 and from January 31, 1991 to June 4, 1991, including 
service in Southwest Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals from 
a January 2000 rating action by the RO that denied service 
connection for low back disorder, a right hip disorder, a 
left hip disorder, a right knee disorder, a left knee 
disorder, and a right ankle disorder.  In a rating action of 
March 2003 the RO granted service connection for a low back 
disability, which was assigned a 10 percent rating from 
January 28, 1999.  The veteran subsequently submitted a 
notice of disagreement with this rating decision in regard to 
the effective date of the grant of service connection for 
this disability.  He was thereafter provided with a statement 
of the case in regard to this matter, but he did not submit a 
substantive appeal in regard to this issue.  This issue was 
not certified as being on appeal.  Accordingly, it is not 
before the Board.  38 C.F.R. § 20.200 (2003).

Statements received from the veteran and his representative 
in June and July 2004, appear to raise a claim for an 
increased rating for the low back disability.  This claim is 
referred to the RO for initial adjudication.

The issues currently on appeal are as listed on the title 
page of this decision.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

Originally, the veteran claimed that he now has disability 
affecting his hips, knees, and right ankle due to the 
numerous parachute jumps that he undertook while on active 
duty.  In argument presented in July 2004, the veteran's 
representative argued that the veteran had bilateral hip and 
knee disabilities, as well his right ankle disability due to 
undiagnosed illness consequent to his service in Southwest 
Asia during the Persian Gulf war.  Claims for service 
connection for these disabilities as due to undiagnosed 
illness have not been adjudicated by the RO.  It would be 
improper for the Board to consider entitlement on this basis 
in the first instance.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

VA is required to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of the 
notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claims on 
appeal, to include the above-discussed claims pertaining to 
undiagnosed illness.  In May and July 2001, the RO sent the 
veteran letters that provided general notice, but these 
letters did not specifically tell him, with regard to the 
issues currently on appeal, what evidence he was responsible 
for obtaining and what evidence VA would undertake to obtain, 
and made no reference to claims based on undiagnosed illness.

The veteran was afforded an examination for VA in October 
1999, the examiner found no disease process in the hips, 
knees or ankles.  It is unclear whether the veteran had signs 
or symptoms of undiagnosed illness.

The record, including the representative's July 2004 
statement, indicates that the veteran has received recent 
treatment at a VA Medical Center.  Such records should be 
obtained prior to further appellate consideration of the 
veteran's current claims. 

In view of the above, this case is REMANDED to the RO for the 
following actions:


1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 4.159(b) (2003) 
with regard to the claims on appeal, 
particularly in regard to undiagnosed 
illness.  

2.  The AMC or RO should obtain copies of 
all clinical records reflecting the 
veteran's reported treatment at the VA 
Medical Center in Fayetteville, North 
Carolina, since August 2003.  All records 
obtained should be associated with the 
claims folder.  

3.  The AMC or RO should ask the examiner 
who conducted the October 1999 VA 
examination to clarify whether the 
veteran had objective signs or symptoms 
of undiagnosed illness in the hips, knees 
or ankles.  The examiner should provide a 
rationale for any opinions.  If the 
examiner is unavailable, the veteran 
should be afforded a VA examination to 
obtain the needed opinion.  The claims 
folder should be made available to the 
examiner for review.

4.  Then, the AMC or RO should re-
adjudicate the claims for service 
connection for bilateral knee and hip 
disabilities and a right ankle 
disability, including claims based on 
undiagnosed illness.  If these claims 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

